—Appeals by the defendant from two judgments of the County Court, Rockland County (Bartlett, J.), both rendered January 6, 2009, convicting him of conspiracy in the fourth degree under indictment No. 109/08, and criminal sale of a controlled substance in the third degree under indictment No. 113/08, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the sentences imposed were not excessive (see People v Jordan, 36 AD3d 948 [2007]; People v Suib, 289 AD2d 871 [2001]; People v Suitte, 90 AD2d 80 [1982]). Fisher, J.P., Dillon, Balkin, Chambers and Sgroi, JJ., concur.